630 So.2d 203 (1993)
STATE of Florida, Appellant,
v.
Danny Ray EVANS, Jr., Appellee.
No. 92-03443.
District Court of Appeal of Florida, Second District.
December 3, 1993.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Katherine V. Blanco, Asst. Atty. Gen., Tampa, for appellant.
James Marion Moorman, Public Defender, and Timothy J. Ferreri, Asst. Public Defender, Bartow, for appellee.
PER CURIAM.
The state appeals a downward departure sentence imposed by the trial court pursuant to the open plea of Danny Ray Evans, Jr. We agree that the reduction of a sentence based solely on the defendant's youthful age at the time of the offense is improper.
The youthful age of an offender is not a valid reason for a departure sentence unless there are other factors present, such as emotional immaturity or lack of intelligence. See State v. Bryant, 546 So.2d 1112 (Fla. 2d DCA 1989); State v. Ashley, 549 So.2d 226 (Fla. 3d DCA 1989).
We vacate Evans' sentence and remand to the trial court with directions to afford Evans the opportunity to withdraw his plea. If Evans elects resentencing, the court should impose a sentence within the guidelines.
Reversed and remanded.
FRANK, C.J., and RYDER and PATTERSON, JJ., concur.